Citation Nr: 1224126	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1994 to June 1994, from November 1994 to March 1995, from October 2001 to April 2005, and from February 2006 to October 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for major depressive disorder, rated 50 percent, effective from July 2007.  A hearing was held before a decision review officer (DRO) at the RO in July 2007.  A transcript of the hearing is associated with the claims file.  In June 2007, the Veteran requested a hearing before the Board.  In a statement received in February 2009, he withdrew such request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required. 


REMAND

The statement of the case (SOC) in this matter was issued in January 2009.  Since then, additional private and VA medical records which are relevant to the matter at hand were submitted to the RO (in and after February 2009).  These have not been considered by the RO, and the Veteran has not waived such initial review.  Accordingly, the matter must be remanded to the RO for their initial review of the newly submitted evidence.  

Furthermore, the records submitted include a private medical record dated in July 2008 and VA medical records dating through February 2010.  These records suggest that the Veteran receives ongoing psychiatric treatment.  Significantly, VA treatment records are constructively of record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Finally, the most recent psychiatric evaluation of the Veteran (for rating purposes) was in May 2006.  As this was more than 6 years ago, the examination cannot be deemed contemporaneous.  Consequently, another VA examination is necessary.  

Accordingly, the case is REMANDED for the following: 

1.  The RO should ask the Veteran to identify the providers of all private treatment he has received for psychiatric disability since July 2008 (and to provide releases for VA to secure records of all such treatment), and all VA psychiatric treatment he has received since March 2010.  The RO should secure for the record copies of the complete clinical records of the treatment identified.  

2.  The RO should then arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the severity of his major depressive disorder.  The Veteran's claims file (to include this remand) must reviewed by the examiner in conjunction with the examination.  Any relevant records in Virtual VA, that are not also in the claims file, should be printed and associated with the claims file for the benefit of the examiner's review.  

The examiner must also be provided a copy of the criteria for rating psychiatric disorders.  The examiner should note the presence or absence of each symptom in the criteria for ratings in excess of 50 percent, and should also comment on the impact of the symptoms found on the Veteran's social and occupational functioning.  

3.  The RO should ensure that the development sought above is completed.  Then the RO should readjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

